 

 

 

Sé [1:16-cv-04118-JHR-KMW Document 38 Filed 04/30/19 Page 1 of 1 PagelD: 109

KING &

 

 

 

 

 

 

 

KING Ic STANLEY O. KING
THE LAW FIRM SHARON A. KING
231 South Broad Street

Woodbury, New Jersey 08096
Tel: (856) 845-3001
Fax: (856) 845-3079
stan@kingslaw.com

shaton@kingslaw.com April 30, 2019

Filed Electronically

Honorable Karen M. Williams, U.S.M.J.
United States District Court

District of New Jersey

Mitchell H. Cohen U.S. Courthouse

1 John F. Gerry Plaza

Camden, NJ 08101

Re: Robert G. Jillard v. Bayside State Prison, et al.
Civil Action No. 16-4118 (JHR-KMW)

Dear Judge Williams:

Our office represents the plaintiff, Robert G. Jillard, with regard to the above-referenced
matter. This case was amicably resolved at a settlement conference before Your Honor on
February 1, 2019. It was administratively terminated by Order of February 1, 2019, pending
consummation within 60 days—April 2, 2019. By April 2, 2019, the plaintiff did not receive the
settlement check and requested an extension of time to consummate the settlement. Honorable
Joseph H. Rodriguez extended this time to May 2, 2019 by Order of April 2, 2019. This deadline
is two days away and it is unlikely that plaintiff will have a settlement check by this date. If Your
Honor’s schedule can accommodate it, I respectfully request a brief telephone conference with
Your Honor either today or tomorrow to seek the Court’s guidance in this matter. Yesterday
evening, I emailed Matthew Lynch, D.A.G., counsel for the defendant, advising him of my
intention to request this conference call. I have not yet received a response from Mr. Lynch.

Thank you for considering this matter.
Respectfully submitted,
Shown A ' K wo
Sharon A. King bd

cc: Matthew J. Lynch, Esquire
Robert G. Jillard
